                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

DONNA HUNT,                                     §
          Plaintiff,                            §
                                                §
vs.                                             §    Civil Action No.: 4:18-cv-01766-MGL
                                                §
ANDREW M. SAUL,                                 §
Acting Commissioner of Social Security,         §
            Defendant.                          §

 ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR ATTORNEY FEES
             UNDER THE EQUAL ACCESS TO JUSTICE ACT

       This is a Social Security appeal. Pending before the Court is Plaintiff Donna Hunt’s motion

under the Equal Access to Justice Act, 28 U.S.C. § 2412(d), for attorney fees in the amount of

$3,558.75, and costs in the amount of $20.64. Defendant Andrew M. Saul does not oppose the

motion.

       Having carefully considered the motion, the response, the record, and the relevant law, it

is the judgment of the Court the motion is GRANTED.

       IT IS SO ORDERED.

       Signed this 24th day of September, 2019, in Columbia, South Carolina.

                                                /s/ Mary Geiger Lewis
                                                MARY GEIGER LEWIS
                                                UNITED STATES DISTRICT JUDGE
